Citation Nr: 1031195	
Decision Date: 08/19/10    Archive Date: 08/24/10

DOCKET NO.  08-26 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).   



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The Veteran served on active duty from June 2002 to April 2005.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a June 2007 rating decision by 
a Department of Veterans Affairs (hereinafter VA) Regional Office 
(hereinafter RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran has asserted an increase in the severity of his 
service connected PTSD since he was last afforded a VA 
compensation examination in February 2007, and the evidence of 
record provides some corroboration for this assertion.  For 
example, whereas as the Veteran denied suicidal ideation at the 
February 2007 examination, the Veteran indicated to those 
treating him in October 2008 that he had thought about suicide.  
He also advised at that time that he had been experiencing 
worsening symptoms of anxiety and depression.  In addition, while 
it was reported in February 2007 that the Veteran was working, 
the Veteran indicated in October 2008 that he had lost his job 
due to his PTSD.  

Given the evidence of a worsening in symptoms of PTSD since the 
Veteran was last afforded a VA compensation examination, the case 
must be remanded to schedule the Veteran for a VA psychiatric 
examination in order to comply with the duty to assist the 
Veteran.  

Accordingly, the case is REMANDED for the following action:

1.	 The Veteran should be asked to furnish 
any additional documentation he may 
possess or have access to regarding the 
circumstances surrounding his loss of 
employment with the Claiborne County 
Sheriff's Office in September 2008.  

2.	The Veteran should be afforded a VA 
psychiatric examination for the purpose 
of determining the current severity of 
the Veteran's service-connected PTSD.  
The claims files must be made available 
to the examiner and reviewed in 
conjunction with the examination.  The 
examiner must state whether the Veteran's 
service-connected PTSD more nearly 
approximates a disability characterized 
by:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; or difficulty in establishing and 
maintaining effective work and social 
relationships; or

Occupational and social impairment with 
deficiencies in most areas, such as work, 
family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which 
interfere with routine activities; speech 
that is intermittently illogical, 
obscure, or irrelevant; near-continuous 
panic or depression affecting the ability 
to function independently, appropriately 
and effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene, difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
or an inability to establish and maintain 
effective relationships; or

Total occupational and social impairment 
due to such symptoms as gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; or 
memory loss for names of one's close 
relatives, occupation, or own name.

The examiner should also enter a complete 
multiaxial evaluation, and assign a 
Global Assessment of Functioning (GAF) 
score, together with an explanation of 
what the score represents in terms of his 
psychological, social, and occupational 
functioning.  A complete rationale for 
all opinions must be provided. 

3.	Thereafter, the claim should be 
readjudicated by the RO.  If this 
readjudication does not result in a 
complete grant of all benefits sought by 
the Veteran, the Veteran and his 
representative must be provided a 
supplemental statement of the case and an 
appropriate period of time must be 
allowed for response.  Thereafter, the 
case must be returned to the Board.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


